DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choto et al. (US 2016/0293301, hereinafter “Choto”) in view of Ha et al. (KR 2018-0056239 A).

Claim 1: Choto discloses a multilayer coil component (Fig.1) comprising: 
a multilayer body (1) that is formed by stacking a plurality of insulating layers on top of one another in a length direction (Y direction; see [0029]) and that has a coil built (30) into the inside thereof (see Fig.1); and 
a first outer electrode (5 on left) and a second outer electrode (5 on right) that are electrically connected to the coil (see [0031]); 
wherein the coil is formed by a plurality of coil conductors stacked in the length direction together with the insulating layers being electrically connected to each other (see [0029]), the multilayer body has a first end surface and a second end surface, which face each other in the length direction (e.g. the final layers on the right and left of 1; see Fig.1), a first main surface and a second main surface (bottom and top surfaces of Fig.1 in a Z direction), which face each other in a height direction perpendicular to the length direction (Z direction), and a first side surface and a second side surface (front and back surfaces, in the X direction), which face each other in a width direction perpendicular to the length direction and the height direction (X direction), 
the first outer electrode extends along and covers at least a portion of the first end surface and a portion of the first main surface (see Fig.1), 
the second outer electrode extends along and covers at least a portion of the second end surface and a portion of the first main surface (see Fig.1), 
a stacking direction of the multilayer body and a coil axis direction of the coil are parallel to the first main surface (see Fig.1), and 


Choto differs from claim 1 in the recited “low dielectric constant layer”, indicated by strikethrough annotation above, which is not disclosed.

Ha discloses that a low dielectric constant layer (550, see Fig.14, the “low dielectric part” having a “lower dielectric constant than the magnetic layer”; see pg.4 of the translation) may be provided on side surfaces  of a similar chip-type electronic component between the body (110) and the electrodes (141,142), including on top and bottom surfaces of the body (specifically “all portions … that are in contact with the body 110 and the external electrodes 141 and 142”; see pgs.6-7. Ha discloses that by providing a low dielectric layer between the body and the electrodes of a similar device, stray capacitance may be reduced (see pg.7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided a low dielectric layer between the body and electrodes of Choto, including the portion of the outer electrode that extends along the first main surface, as disclosed by Ha in order to have reduced stray capacitance. 

Claim 2: Choto and Ha disclose wherein the low-dielectric-constant layer is further provided between the multilayer body and a portion of the second outer electrode that extends along the first main surface (see Fig.14 of Ha and discussion above).
Claims 4 and 8: Choto and Ha disclose wherein the first main surface is a mounting surface (the bottom/top surfaces of Choto and Ha being capable of mounting; see Fig.1 of Choto and Fig.14 of Ha.
Claims 5, 10, and 12: Ha discloses providing a permittivity constant of 16 for the magnetic layer (see pg.4) and a dielectric constant of 550 “lower” than this value. Although the particular range of “5-10” of the dielectric constant is not disclosed, Ha establishes the dielectric constant as “lower” than the value of 16 and a result effective variable (lowering stray capacitance). It has previously been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05.II.A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have optimized the low dielectric layer dielectric constant within the range of 5-10 in order to have optimized the device for stray capacitance.
Claims 6, 13, 15, and 16: Ha discloses that the low dielectric constant layer is made of a composite material including a magnetic material and a non-magnetic material (Ha discloses that the low dielectric portion may be formed from “a mixture” of SiO2 and/or Ha, i.e. non-magnetic, and Al2O3 and/or MgO, i.e. magnetic; see pg.4).

Claims 3, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choto in view of Ha as applied to claims 1-2, 4-6, 8, 10, 12-13, and 15-16  above, and further in view of Matsushita (US 2017/0018356, of record).

Choto and Ha disclose the limitations of claims 1-2, 4-6, 8, 10, 12-13, and 15-16, as discussed above. However, Ha does not disclose the low dielectric constant layer “provided along an entirety of the first main surface of the multilayer body”. Matsushita discloses providing a similar low dielectric layer (cover layer 5, of a lower permittivity than the body; see [0031]). Matsushita further discloses that the cover layer may be provided on “the lower surface of the chip element assembly 2 where no electrode is formed” in order to further reduce stray capacitance. See [0032] and [0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have further provided the low dielectric layer of Ha “along an entirety of the first main surface of the multilayer body” as disclosed by Matsushita in order to have further reduced stray capacitance.

Claims 7, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choto in view of Ha as applied to claims 1-2, 4-6, 8, 10, 12-13, and 15-16 above, and further in view of Choto et al. (US 2014/0333405, of record and hereinafter “Choto2”) and Takesue et al. (“Thermal and chemical methods for producing zinc silicate (willemite): A review”, hereinafter “Takesue”).

Choto and Ha disclose the limitations of claims 1-2, 4-6, 8, 10, 12-13, and 15-16, as discussed above. However, Ha does not specifically disclose the low dielectric layer comprising a “non-magnetic material” that “includes an oxide material containing Si and Zn, and the content of Zn relative to Si (Zn/Si) is in a range from 1.8 to 2.2. in terms of molar ratio”. Choto2 discloses that a low dielectric material (e.g. having a dielectric constant between 5.92 and 9.73; see Table 1) may be accomplished by utilizing a particular mixing ratio of magnetic material and non-magnetic material (Table 1). Choto2 further discloses that the non-magnetic material may comprise an oxide material containing Si and Zn, specifically zinc silicate or willemite. See [0057]. One of ordinary skill in the art would have thus been led by Choto2 to have provided such a non-magnetic substance in the ratios of Table 1 in order to have provided a suitable low dielectric material as broadly disclosed by Ha in the combination of Choto and Ha. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided willemite as a non-magnetic material in one of the recited mixing ratios of Choto2 as a suitable low dielectric material as broadly required by the combination of Choto and Ha. 
Although Choto2 discloses utilizing zinc silicate as a non-magnetic material for a low dielectric material, Choto2 does not explicitly disclose the particular molar ratio of Zn to Si. Takesue discloses a review of various methods of producing zinc silicate (see title, abstract), where the most common practical phase of zinc silicate, ɑ-phase zinc silicate, has a molar ratio of 2, which is within the recited range. See pg.10, last paragraph and pg.101, Table 1, which gives a Si/Zn molar ratio of 0.5, which corresponds to a Zn/Si molar ratio of 2. One of ordinary skill in the art would have thus found the most practical phase of willemite disclosed by Takesue as suitable for the generic willemite of Choto2, thus arriving at a Zn/Si molar ratio of 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the ɑ-phase willemite of Takesue having a Zn/Si molar ratio of 2 as a suitable and practical type of willemite in the combination of Choto, Ha, and Choto2.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choto in view of Ha and Matsushita as applied to claim 14 above, and further in view of Choto2 and Takesue.

Choto, Ha, and Matsushita disclose the limitations of claim 14, as discussed above, but do not disclose the “non-magnetic material” that “includes an oxide material containing Si and Zn, and the content of Zn relative to Si (Zn/Si) is in a range from 1.8 to 2.2. in terms of molar ratio”. Choto2 discloses utilizing such an oxide containing Si and Zn for a non-magnetic material in a low dielectric material, as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided willemite as a non-magnetic material in one of the recited mixing ratios of Choto2 as a suitable low dielectric material as broadly required by the combination of Choto, Ha, and Matsushita. 
Although Choto2 discloses utilizing zinc silicate as a non-magnetic material for a low dielectric material, Choto2 does not explicitly disclose the particular molar ratio of Zn to Si. Takesue discloses ɑ-phase zinc silicate, has a molar ratio of 2, which is within the recited range, as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized the ɑ-phase willemite of Takesue having a Zn/Si molar ratio of 2 as a suitable and practical type of willemite in the combination of Choto, Ha, Matsushita, and Choto2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Azuma (JP H09-246046 A) discloses utilizing low dielectric films (14,15) between a similar laminated body (13) and electrodes (16,17) to reduce stray capacitance (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849